52 U.S. 586 (____)
11 How. 586
ISAAC LARMAN, PLAINTIFF IN ERROR
v.
JAMES TISDALE'S HEIRS.
Supreme Court of United States.

On the 4th of March, 1851, Mr. Chief Justice TANEY delivered the opinion of the court.
The fifty-fourth rule applies to cases docketed at the regular term; and not to an adjourned term. For it may happen that an adjourned term may be held immediately preceding the regular session.
*587 This case was not docketed until after the close of the regular term of the court, and is, therefore, not within the rule.

Order.
On consideration of the motion made in this case by Mr. Stanton, on a prior day of the present term, to wit, on Friday the 28th ultimo, it is now here ordered by the court, that said motion be, and the same is hereby, overruled.